69 So.3d 1121 (2011)
Robinson MATHURIN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D10-3121.
District Court of Appeal of Florida, Fourth District.
September 28, 2011.
Carey Haughwout, Public Defender, and James W. McIntire, Assistant Public Defender, West Palm Beach, for appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Joseph A. Tringali, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
The defendant appeals his judgment and sentence following his no contest plea to possession of cocaine with intent to deliver or sell. He argues the trial court erred in denying his motion to suppress. The State has filed a Concession of Error because the Supreme Court of Florida has now disapproved of State v. Laveroni, 910 So.2d 333 (Fla. 4th DCA 2005), upon which the trial court relied in denying the motion. See Harris v. State, ___ So.3d ___, 2011 WL 1496470 (Fla.2011).
We accept the Concession of Error, reverse the judgment and sentence, and remand the case to the trial court for proceedings consistent with this opinion.
Reversed and Remanded.
MAY, C.J., TAYLOR and GERBER, JJ., concur.